DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2--20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1. A method for automatically selecting a service partner, the method comprising:
in a partner selection system, selecting service partners from a plurality of potential service partners based on a first service ticket and partner information about the service partners;
transferring an invite to the service partners to join a conference session with the partner selection system, wherein the invite describes the first service ticket;
after establishing the conference session with a first endpoint of a first service partner of the service partners, receiving first bid information in real-time over the conference session from the first endpoint;
selecting the first service partner based on the first bid information; and
transferring a selection notification to the first service partner over the conference session.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing  processes while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1. A method for automatically selecting a service partner, the method comprising:
in a partner selection system, selecting service partners from a plurality of potential service partners based on a first service ticket and partner information about the service partners;
transferring an invite to the service partners to join a conference session with the partner selection system, wherein the invite describes the first service ticket;
after establishing the conference session with a first endpoint of a first service partner of the service partners, receiving first bid information in real-time over the conference session from the first endpoint;
selecting the first service partner based on the first bid information; and
transferring a selection notification to the first service partner over the conference session.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing processes and conventional use of computing system (per the instant specification) to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 1. A method for automatically selecting a service partner, the method comprising:
in a partner selection system, selecting service partners from a plurality of potential service partners based on a first service ticket and partner information about the service partners;
transferring an invite to the service partners to join a conference session with the partner selection system, “wherein the invite describes the first service ticket;”
after establishing the conference session with a first endpoint of a first service partner of the service partners, receiving first bid information in real-time over the conference session from the first endpoint;
selecting the first service partner based on the first bid information; and
transferring a selection notification to the first service partner over the conference session.

The claim as a whole fails to add significantly more to the abstract idea. The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed by a human utilizing processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10-12, 17, 18 and 20 are rejected under 35 USC 102(a)(1) as being anticipated by Puthiyottil et al., US 2014/0278600 “Puthiyottil.” 
Puthiyottil teaches all the limitations of claim 1, 2, 7, 8, 10-12, 17, 18 and 20. 
In Puthiyottil see at least: (underlined art text is for emphasis)
Regarding claim 1: A method for automatically selecting a service partner, the method comprising:
in a partner selection system, selecting service partners from a plurality of potential service partners based on a first service ticket and partner information about the service partners;
[0030] As shown in FIG. 2, in step S205 a processor (e.g., at least one processing unit 605) categorizes a ticket. For example, the ticket may be associated with a hardware problem or a software problem. The ticket may be to request a service call or to schedule maintenance. The ticket may be associated with a product line or a system within a product line. The ticket may be associated with a geographic region. The ticket may be associated with a spoken language. Therefore, the ticket may be categorized based on any one (or more than one) of these factors. The ticket may be categorized based on factors not listed as well. 
[0031] In step S210 the processor determines a group to broadcast the ticket to. For example, the ticket may be broadcast to a group having agents specializing in one of the aforementioned factors. For example, the ticket may be broadcast to a group in a geographic region. For example, the ticket may be broadcast to a group proficient in a particular spoken language. 
transferring an invite to the service partners to join a conference session with the partner selection system, wherein the invite describes the first service ticket;
[0031] … For example, the ticket may be broadcast to a group assigned to service products associated with a product line. For example, broadcasting a ticket may include sending a message to all (or a subset) members of a group. The message may include the ticket and/or information about the ticket. Members of a group may be stored in a memory (e.g., a database) associated with the processor. An agent may be a member of more than one group.
after establishing the conference session with a first endpoint of a first service partner of the service partners, receiving first bid information in real-time over the conference session from the first endpoint;
[0032] In step S215 the processor auctions the ticket within the group. For example, a subset of the agents (as a members of the group) may respond to the broadcast of the ticket by making a bid for the ticket. The bid may include an estimated time to resolution. In other words, each of the agents who bid on the ticket may return a date and/or time when the agent estimates a resolution to the ticket.
[0035] In step S225 the processor determines if there are responses (e.g., bids) for the ticket. If there are no responses, processing moves to step S230. Otherwise processing continues to step S240. For example, as discussed above, bids may include an estimated time to resolution, be marked as decline or be marked as hold. If there are no bids with an estimated time to resolution, the auction response may be determined to include no responses. In other words, if all of the bids are marked as decline or hold, the auction response may be determined to include no responses. Alternatively, if there is at least one bid with an estimated time to resolution, the auction response may be determined to include a response.
selecting the first service partner based on the first bid information; and 
[0041] In step S260 the processor determines a best low bidder based on historical performance of the bidders (e.g., agents bidding on the ticket). For example, historical performance may be a performance value stored in memory (e.g., a database) for each agent. The performance value may be determined based on a reward and penalty algorithm. Bonus points may be awarded to an agent for quicker completion of tickets than that which was estimated and allotted. Bonus points may vary exponentially based on how quickly a ticket was completed with respect to, for example, the estimated time to resolution and a predicted time.
transferring a selection notification to the first service partner over the conference session.
[0095] In step S265 the processor allots the ticket to the best low bidder. For example, if in step S245 there are no equal bids, the best lowest bidder may be the agent with the bid including the earliest estimated time to resolution. Otherwise, the best lowest bidder may be the agent with one of the low bids and the agent having the best historical performance for completing tasks associated with a ticket. Please note: Ticket allotment serves as a notification.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1 and further upon disclosures in Puthiyottil regarding service ticketing system:
[0115] … The incident server 406 then generates the ticket (block 428). The ticket may include a reference to information associated with the categorization and the group to broadcast to. The auction server 408 receives (block 430) the ticket (e.g., via a message) from the incident server 406. An auction for the ticket is generated (block 432).
Regarding claim 7: Rejection is based upon the disclosures applied to claim 1 and further upon disclosures in Puthiyottil regarding second bidder: 
[0139] The auction module 410 may be configured to allocate a ticket to an agent based on an auction. The analytics module 412 may be configured to determine a best bidder based on historical performance of the bidders (e.g., agents bidding on the ticket). The learning module 414 may be configured to store historical performance data (used by the analytics module 412) in memory (e.g., a database) for each agent.
Regarding claim 8: Rejection is based upon the disclosures applied to claim 7 and further upon disclosures in Puthiyottil regarding bidder rating based on feedback:
[0017] According to Example embodiments, ticket assignment may introduce an auction mechanism to the ticketing process. The auctioning mechanism may reward proactive participation, allow collaboration on compound tickets, support input from traditional systems, leverage experience along with skill to tap into tribal knowledge, handle race conditions, factor past performance, provide priority evolution and staleness factor, and provide a conditional auto-decline. 
Regarding claim 10: Rejection is based upon the disclosures applied to claim 7 further upon disclosures in Puthiyottil regarding first rating, see performance value [0041]; [0120]; [0122].
Regarding claims 11, 12, 17 and 18: Rejections are based upon the disclosures applied to claim 1 and dependents of claim 1 reciting similar subject matter;
Regarding claim 20: Rejection is based upon the disclosures applied to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 13-15 are rejected under 35 USC 103 as being unpatentable over Puthiyottil, US 2014/0278600, in view of Hayden, US 2017/0052820. 
Rejections are based upon the disclosures applied to claims 1 and 11 by Puthiyottil, and further upon the combination of Puthiyottil-Hayden.
In Puthiyottil see at least:
[Puthiyottil: 0041] In step S260 the processor determines a best low bidder based on historical performance of the bidders (e.g., agents bidding on the ticket). For example, historical performance may be a performance value stored in memory (e.g., a database) for each agent. The performance value may be determined based on a reward and penalty algorithm. Bonus points may be awarded to an agent for quicker completion of tickets than that which was estimated and allotted. Bonus points may vary exponentially based on how quickly a ticket was completed with respect to, for example, the estimated time to resolution and a predicted time.
[Puthiyottil: 0042] A penalty may be assessed (e.g., points subtracted) for a breach of the estimated time to resolution. Penalties may be assessed such that that user's are not penalized heavily for small breaches of estimated time to resolution. Penalties may vary exponentially based on the estimated time to resolution bid by a lower bidder (e.g., the second lowest bidder) for that ticket. A penalty for breach of target time, which is the maximum time by which a ticket has to be resolved, may result in a higher penalty. A pressure factor may be included to minimize the penalty for breach of a high pressure job.
[Puthiyottil: 0057] Further, a priority coefficient may be determined based on severity and impact of tasks currently allotted to each of the agents (e.g., currently in the agents queue). For example, a task with a lower priority coefficient may be of higher importance. As a result, an agent with a queue of tasks (or tickets associated with tasks) should (all other factors being equivalent) work on the task with the lowest priority coefficient first. A task with an associated severity of "urgent" and an associated impact of "large" may have an associated priority scale factor of zero (0). A task with an associated severity of "minor" and an associated impact of "small" may have an associated priority scale factor of one (1). The priority scale factor may range between zero (0) and one (1). An agent user interface may include color coded indicators associating a ticket with the priority scale factor. Please note: a) Information regarding “urgent and an associated impact” is information provided by the client requesting service, otherwise the service system has no basis for determining urgency and impact; and b) Location information is provided, otherwise the system is clueless at to where service needs to be performed.
Although Puthiyottil broadcasts service bid opportunities to a subset of service providers and calculates penalties in the form of reducing bonus points for breach of estimated time to resolution, Puthiyottil does not expressly mention including a payment value in the broadcast and reducing a payment value as time passes until the service is completed. Hayden on the other hand would have taught and suggested to Puthiyottil techniques for identifying a payment value and reducing the payment value for breach of task completion by a specified time.
In Hayden see at least:
[Hayden: 0012] Systems and methods for tracking the commitments made by a user are disclosed. At first, the system prompts the user to enter future availability commitments. The user commits to completing available tasks within a time frame. Similarly, the user commits to work for a pre-defined amount of time within the time frame. The system tracks the number of tasks and/or the amount of pre-defined time to which the user has committed. In other words, the system tracks the time committed to complete certain tasks within the time frame by the user. Based on the tracking, the system analyzes the number of tasks or the amount of time spent and compares it with the commitment made at any given time within or after the time frame. Specifically, the system analyzes the commitment made by comparing the actual commitment made with the number of tasks completed and/or time spent on the tasks at the given time. Subsequently, the system generates an alert to notify the user of their progress in meeting the commitment based on the analysis such that the user can work on the remaining tasks to complete them. If the user meets their commitments within the time frame, then the system may distribute rewards/incentives to the user. Further, if the user does not meet the commitment within the time frame, then the system may distribute penalties/disincentives to the user. Please note: The user may commit to one or more tasks.
[Hayden: 0028] If the user fails to meet the commitments made, the system 102 may penalize the user. In other words, if the user fails to meet the commitment made, the system 102 may distribute disincentives to the user. In one example, the disincentives may comprise reducing the payments to the user for the tasks that the user may have committed to completing. For the above example, consider the system 102 determines that if the user completes 10 tasks within ten days then the user will be provided with additional payment. Further, the system 102 may determine that disincentives will be distributed if the user does not meet the commitment at the end of the time frame. For example, consider that the user committed to completing 10 tasks in ten days. At the end of tenth day, the system 102 will check the total number of tasks completed. If the user completes seven tasks by the end of tenth day, then the system 102 may reduce the payment by 30 percent to the user. In another example, if the user completes five tasks by the end of tenth day, then the system 102 may reduce the payment by 50 percent to the user. In another example, the rating of the user in the work management system may be decreased. The rating may be decreased so as to move down the user in a list of users who are next to be assigned tasks. In another example, the eligibility of the user in the work management system may be decreased for the tasks that may be available in the work management system. If the user continues to miss/default on their commitments for a pre-defined number of times, then the system 102 may ban/eliminate the user from the work management system entirely. In one example, if the user misses their commitments for a total of ten tasks, the system 102 may eliminate the user from the work management system. Further, if the user completes the plurality of tasks committed before the time frame then the system 102 may increase a grade of the user in the work management system. The grade may help the user to claim future tasks in the work management system. Please note: Given that a payment amount exists, the payment amount is therefore determined.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Hayden, which determine a payment amount and reduce payment value as time passes to resolution, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Hayden to the teachings of Puthiyottil would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to identify in the service opportunity broadcast the payment value and any bonus/penalty structure as a prudent business practice, otherwise the service ticket system most likely will be engaging in unethical business practices and possibly fraud without proper disclosure of the payment amount and penalties. 
Claims 6, 9, 16 and 19 are rejected under 35 USC 103 as being unpatentable over Puthiyottil, US 2014/0278600, and Hayden, US 2017/0052820, as applied to claims 3 and 13, further in view of Suh, US 2008/0172381. 
Regarding claims 6 and 16: Rejections are based upon the teachings applied to claims 1 and 11 by Puthiyottil-Hayden, and further upon the combination of Puthiyottil-Hayden-Suh. Although Puthiyottil-Hayden do not expressly mention requestor feedback impacting a service provider’s performance value and reducing the payment value, Suh on the other hand would have taught and suggested to Puthiyottil-Hayden such techniques.
In Suh see at least:
[Suh: 0007] In another aspect, the invention provides a method for connecting service providers with service requesters. The method may comprise receiving a service request from a service requestor, the service request including service information, receiving a service request from a service requester, the service request including service information, receiving query options from the service requester, generating a list of service providers based on the query options, sending the list of service providers to the service requester, receiving from the service requester a selection message identifying at least one service provider, receiving from the service requester a service requestor feedback message relating to a service provided by the at least one service provider, and storing data associating the service requester feedback message with the service provider.
[Suh: 0066] FIG. 8B shows an exemplary screen shot of a web form the system generated for a Service Requestor to fill out feedback ratings regarding the services of the Service Provider for a job titled "Chicago" that started on Oct. 19, 2007 and lasted through Oct. 20, 2007.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Suh, which receive feedback from the service requestor regarding service provider rating, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Suh to the teachings of Puthiyottil-Hayden would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain negative feedback from the requestor, e.g. breach of resolution time, would have a negative impact on the payment value, i.e. reducing payment. 
Regarding claims 9 and 19: Rejections are based upon the teachings and rationale applied above for the combination of Puthiyottil-Hayden-Suh regarding requestor feedback associated with previous service tickets. The performance value/rating are based on past performance.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0073610 (Marugabandhu et al.) “Job Auction Method and System,” discloses: [0008] In accordance with one embodiment, an online auction system includes a first module that enables a consumer to post a job description for a job, a second module that enables a plurality of service providers to view the job description and submit a proposal to the consumer for performing the job, and a third module that enables the consumer to select a proposal from one of the service providers. Optionally, the second module also enables the service providers to request additional information about the job from the consumer. Optionally, the second module enables the service providers and consumers to interact by modifying the job description and modifying bids based on job description modifications. Optionally, the first module provides the consumer with a job posting template. The system also many include a payment module that processes payment from the consumer to the service provider who submitted the selected proposal. The payment module may release the payment in increments after the selected service provider meets one or more milestones. The system also may include a feedback module that enables consumers to submit and view feedback regarding service providers.
US 2014/0279149 (Barlow) “Method and Device for Reverse Auctions to Facilitate Requesting and Offering of Service,” discloses: A system and method to secure the best bid for a service requester and contract price for a service provider is provided in an Internet or Intranet based reverse auction. Service requesters, or customers, provide details of the work that needs to be completed and service providers give their best bid and the lowest price that they can do the work for as auction bids. The reverse auction is given a certain time period in which to run and bids can be updated in real time, or through prepared reserve bids, so that the Service Provider with the lowest bid secures the contact information of the Service Requestor in exchange the Service Requestor receives a competitive quote for the work. The auctions can be publically open to all qualified contractors or can be private, by invitation, to certain Service Providers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        September 8, 2022